Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 2-24-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-4, 7-10, 14, 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to whether the cavity having a first end of each scent passage relates to each of the two cavities claimed or just one of the two cavities claimed.


Claim Rejections - 35 USC § 102

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 11-12, 16-18 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 7,146,934 to Staley.
Referring to claim 11, Staley discloses a destruction-resistant pet toy for a canine, the destruction-resistant pet toy comprising, a unitary main body for biting, grasping, or playing by 
Referring to claim 12, Staley further discloses a closure – at 27,28 and 32, comprises a screw in the access channel – at 26,33 – see figures 1-3.
Referring to claim 16, Staley further discloses the plurality of scent passages – at 13,13’ are arranged in a geometric pattern – see figures 1-3.

Referring to claim 18, Staley further discloses the attractant – see at 55-57 in figure 5.
Referring to claim 21, Staley further discloses the main body has a substantially longitudinal shape – see at 41,42 and 50,51in figures 4-5, and each of the first body portion and the second body portion is a portion of the substantially longitudinal shape – see at 40,41 and 50,51 in figures 4-5.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 7, 14 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,146,934 to Staley in view of U.S. Patent No. 5,476,408 to Hoeting et al. and further in view of U.S. Patent No. 9,554,561 to Axelrod et al.

Referring to claims 3-4, Staley as modified by Hoeting et al. and Axelrod et al. further discloses a closure for closing the access channel – see at 27,28 in figure 2 of Staley. Specific to claim 4, Staley as modified by Hoeting et al. further discloses a plurality of detents – see threads at 26 in figure 2 of Staley, extending into the access channel – see figure 2 of Staley, the detents for preventing the closure – at 27,28, from unintended dislodgment from the access channel – at 26 – see figures 1-2 of Staley.
Referring to claim 7, Staley as modified by Hoeting et al. and Axelrod et al. further discloses the fastening assembly comprises a screw post – at 28, and a locking nut – at 26 – see figures 1-3 of Hoeting et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Staley as modified by Hoeting et al. and add the first and second body portions being removably connected via a screw post and locking nut as disclosed by Hoeting et al., so as to yield the predictable result of allowing for the user to more easily replace worn or damaged body portions as desired.
Referring to claim 14, Staley as modified by Hoeting et al. and Axelrod et al. further discloses the attractant – see at 23 and 24 in figures 2-3 of Staley.
Referring to claim 22, Staley as modified by Hoeting et al. and Axelrod et al. further discloses the main body or the first body portion or the second body portion – at 10,11,12, comprises a destruction resistant material comprising urethane, natural rubber, artificial rubber, synthetic rubber, or a thermoplastic elastomer, or a combination therefore – see the natural rubber detailed in column 4 lines 49-61.
8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staley as modified by Hoeting et al. and Axelrod et al. as applied to claim 1 above, and further in view of U.S. Patent No. 6,237,538 to Tsengas.
Referring to claim 8, Staley as modified by Hoeting et al. Axelrod et al. does not disclose the fastening assembly comprises a band. Tsengas does disclose the fastening assembly comprises a band – see at 26 in figure 2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Staley as modified by Hoeting et al. and Axelrod et al. and add the two body portions attached via a fastening assembly including a band as disclosed by Tsengas, so as to yield the predictable result of removably securing the first and second body portions together therefore allowing for the user to more easily replace worn or damaged body portions as desired.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staley as modified by Hoeting et al. and Axelrod et al. as applied to claim 1 above, and further in view of U.S. Patent No. 7,278,374 to Mann.
Referring to claim 9, Staley as modified by Hoeting et al. and Axelrod et al. does not disclose the fastening assembly comprises a first thread disposed in the first body portion and a second thread disposed in the second body portion. Mann does disclose the fastening assembly comprises a first thread in the first body portion – see at 108,110,113 in figure 1, and a second thread disposed in the second body portion – see at 109,112,114 in figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Staley as modified by Hoeting and Axelrod et al. and add the two body portions attached via a fastening assembly having threads in the first and second body portions as disclosed by Mann, so as to yield the 
Referring to claim 10, Staley as modified by Graves, Axelrod et al.  and Mann further discloses the screw comprises a first hardness – screws such as at 28 of Hoeting et al. are made of metal which is not disclosed in Graves but well known to one of ordinary skill in the art with respect to screws used as fasteners, and the first body portion or the second portion comprises a second hardness – see different materials other than metal detailed in column 4 lines 46-61, the first hardness being greater than the second hardness – metal is a harder material than elastomers and polymers detailed in the references, wherein the hardness is measured as a Shore durometer – metal has a greater Shore durometer than elastomers and polymers disclosed by the references. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Staley as modified by Hoeting et al., Axelrod et al. and Mann and add the first and second body portions being removably connected via a screw and threaded portions as disclosed by Hoeting et al., so as to yield the predictable result of allowing for the user to more easily replace worn or damaged body portions as desired.
Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staley as applied to claims 11 or 17 above.
Referring to claim 15, Staley in the embodiments of figures 1-3 does not disclose the plurality of scent passages are arranged in an irregular pattern. Staley in the embodiment of figure 4 does disclose the scent passages – at 13, are arranged in an irregular pattern – see figure 4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Staley in the embodiments of figures 1-3 and add the scent passages arranged in an irregular 
Referring to claim 19, Staley in the embodiments of figures 4-5 does not disclose the attractant comprising a substrate and a scent source for emitting a scent. Staley in the embodiments of figures 1-3 does disclose the attractant – at 24, comprising a substrate – at 24 and a scent source for emitting a scent – see mushroom extract incorporated into item 24 detailed in column 4 lines 49-56. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Staley in the embodiments of figures 4-5 and add the attractant being a substrate with a scent source as disclosed by the embodiments of figure 1-3 of Staley, so as to yield the predictable result of providing another functionally equivalent element for attracting an animal to the device during use.

Response to Arguments

5.	Applicant’s claim amendments and remarks/arguments dated 2-24-21 obviates the 35 U.S.C. 112(b) rejections of claim 12 detailed in the last office action dated 11-24-20.
	Regarding the prior art rejections of claim 11, the Staley reference US 7146934 discloses an access channel – at 26,33, for passing the attractant to the cavity – see figures 1-3, the access channel extending from an exterior surface of the main body – at 10,20,30, to the cavity – at 22,31 – see figures 1-3 and the access channel comprises a longitudinal feed axis – see vertical axis of 33 in figure 3, and an access channel width perpendicular to the longitudinal feed axis – see horizontal width of 33 in figure 3, the cavity – at 31, comprises a cavity width perpendicular to the longitudinal feed axis – see horizontal width of 31 in figure 3, and parallel to a scent 
	Regarding the prior art rejections of claim 17, the Staley reference discloses the external screw thread or the internal screw thread comprise a deformed portion – see at 52 and 53, the deformed portion being caused by mating the external screw thread and the internal screw thread and prevents unintended disengagement – see the threads at 52,53 in figure 5, and deformable elastomeric materials detailed in column 4 lines 49-61. Therefore the forces acting upon the screw threads and the deformable material of the screw threads during mating of the screw threads would provide for at least some deformation of the screw threads during use of the device.
	Regarding the prior art rejections of claim 1, applicant’s claim amendments and remarks/arguments dated 2-24-21 obviates the 35 U.S.C. 103 rejections detailed in the last office action dated 2-24-21. However, applicant’s claim amendments dated 2-24-21 necessitates the new grounds of rejection detailed earlier in paragraph 4 of this office action with the Axelrod et al. reference US 9554561 disclosing the newly added claim limitations of at least two cavities – see at 196,198,200,202, in the main body with each cavity holding an attractant – at 184,186 – see figures 1-3, the fastening assembly – at 140-166, defining a separation between a first cavity of the at least two cavities and a second cavity of the at least two cavities – see figures 1-3, and wherein each cavity of the at least two cavities comprises a first cavity portion – see at 196,198, and a second cavity portion – at 200,202, the first body portion comprises the first cavity portion – see figures 1-3, and the second body portion comprises the second cavity portion – see figures 

Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643